DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the
first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendments to independent claims 1, 9, and 17 have been entered to place
the claims in better conditions for appeal. The amendments for claims 1, 9, and 17 have overcame the previous objections stated in the Final Rejection mailed May 2nd, 2022; therefore, the objections are withdrawn. Claims 1-20 remain rejected under 35 U.S.C 103 over Zhang in view of Lin and further in view of Patra for the same reasons set forth in Final Rejection mail on May 2nd, 2022. 

Response to Arguments
Applicant's arguments filed on June 15th, 2022 have been fully considered but they are
not persuasive.
Applicant submits on paras. 4-5 of pg. 10 that applicant respectfully disagrees with the Examiner's reasoning and submits that it is technically improper to combine of Zhang and Liu. Following the Examiner's comparison, V2 (the second input text) corresponding to the first training samples in claim 1, and the second input text is obtained by replacing a rare word in the first input text (V1) with a preset character. Now, in order to arrive the technical solution of claim 1, Zhang should be modified by modifying V2 with the teaching of Lin. However, it is not clear to one skilled in the art, why and how to modify V2 which is obtained by replacing a rare word 10 with a preset character. E.g. Should the preset character be replaced with a synonym? It is clear that such modification is not technically reasonable. Further there is no motivation for a skilled in the art to modify Zhang with Liu. Therefore, the alleged modification is not obvious to one skilled in the art. If V2 in Zhang is changed, the technical solution of Zhang will be changed fundamentally which defeats the original technical purpose of Zhang.
Any words are preset characters; therefore, a synonym being a word would be a preset character. The synonyms in a preset character are substitute words or phrases as more clarification into the motivation to combine Zhang with the features described from Liu. Furthermore, motivation for combination is stated in the Final Rejection mailed on May 2nd, 2022, “Doing so would have been predictable to one of ordinary skill in the art given the similar nature between the two disclosures, for example both using natural language processing techniques for text content classification. Further, doing so would have provided the users of Zhang, with the added benefits of improving the accuracy of a trained model in a process of selecting i.e. selection of replacement text content related to the text content as the scenario-related words are matched with a text content, as recognized by Lin, see para. 38. Overall, manual participation is decreased and the manual planning level constitutes no limitation, and diversified candidate text contents can be generated, thereby improving efficiency and effectiveness of generating the recommendation information as recognized by Lin, see para. 21.” See para. 2 on pg. 8. As such the first training sample highlighted as V2 by Zhang now also including the text data and a replacement text with the word or phrase replaced with a substitute word or phrase as by the synonyms. Moreover no description as to how the technical solution of Zhang will be changed fundamentally with the combination is given. Furthermore, motivation and description is given as to why the modification is technically reasonable. 

Applicant submits on paras. 2-3 of pg. 11, Further, Zhang merely involves one training task during the training of the part-of-speech tagging model for labeling the part-of-speech of subwords in the text. Zhang is silent on training the model for multiple tasks. In contrast, according to claim 1, two training tasks are involved, including a word or phrase replacing task and a label marking task, for training the label marking model. Applicant respectfully submits that it is improper to compare V2 in Zhang with the first training samples in claim 1. It may be more reasonable to compare the one training task in Zhang with one of the two training tasks in claim 1. I.e., it seems more reasonable to compare V1+V2 in Zhang with the first training samples. In this case, despite V1+V2 still not the same to the first training samples (replacing a rare word with a preset character, vs. replacing a word or phrase with a substitute word or phrase), Zhang fails to teach or suggest the second training sample as recited in claim 1.
There is a first task of V2 training samples that are used to train and a second task of labeling of V1 training samples where it is training a neural network of multiple models such as CNN + BGRU + BLSTM +CRF model as shown in figure 6 of Zhang. V1 has part-of-speech tagging and rare word detection as described in step A-2 of pg. 7 of Zhang. Therefore, it correlates to the claim language of the instant application with the use of V2 and V1 of Zhang with the training tasks in the model and their respective training samples. 

	Applicant submits on para. 3 of pg. 12, At least for the similar reasons, independent claims 9 and 17 are also in condition for allowance. The dependent claims are also in condition for allowance at least by virtue of their dependency from one of the allowable independent claims.
	Due to response of arguments above in regards to the independent claims, it is still rejected under the same grounds of 35 U.S.C. 103 under Zhang in view of Liu and further in view of Patra with factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 summarized in the Final Rejection mailed on May 2nd, 2022.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN E AMAYA HERNANDEZ whose telephone number is (571)272-2484. The examiner can normally be reached Monday - Friday 7:30 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Flanders can be reached on 571-272-7516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/J.E.A./Examiner, Art Unit 2655                                                                                                                                                                                                        
/ANDREW C FLANDERS/Supervisory Patent Examiner, Art Unit 2655